Appeal from an order of the Supreme Court at Special Term (Cobb, J.), entered February 27, 1981 in Ulster County, which (1) dismissed defendant’s fourth and fifth affirmative defenses and its fourth counterclaim, and severed defendant’s third counterclaim from this action, and (2) denied defendant’s cross motion to dismiss the complaint. Order affirmed, with costs, on the opinion of Mr. Justice George L. Cobb at Special Term. Mahoney, P. J., Sweeney, Casey, Yesawich, Jr., and Herlihy, JJ., concur.